Clifford F. Brown, J.
The trial court, and the court of appeals, in essence held that the provisions of the policy would exclude coverage here. Construing the term “alighting from,” as found in the definition of “occupying” in the policy, the courts below found the term inapplicable to Brian Joins because he had no physical contact with the Bonner automobile at the time of the injury, was not undertaking any endeavor connected with the automobile, and was not “vehicle oriented.” Instead, as concluded by the appellate court below, he “had completed his exit and had moved away from the motor vehicle and was headed for the opposite curb and, thus, was more oriented to the street than to the Bonner vehicle at the time of the accident.”
In support of his construction of this term in the policy, appellant contends a person is “alighting from” an automobile if that person is within a reasonable proximity to the vehicle. To buttress his contention, appellant relies upon Kantola v. State Farm Ins. (1979), 62 Ohio Misc. 11 [16 O.O.3d 380]; Robson v. Lightning Rod Mut. Ins. Co. (1978), 59 Ohio App. 2d 261 [13 O.O.3d 268]; and Halterman v. Motorists Mut. Ins. Co. (1981), 3 Ohio App. 3d 1 [32 O.O.2d 29].
In this case the passenger, Brian Joins, exited the passenger side of the insured automobile, crossed in front of this automobile, and in proceeding to cross the street to the opposite curb, was struck by an uninsured vehicle at a point about seven feet from the opposite curb. When, as here, a passenger who exits an insured vehicle and proceeds immediately to cross the street in front of such car to the opposite curb and, before reaching the opposite curb, is struck and injured by an uninsured vehicle, such passenger is “alighting from” such insured vehicle within the meaning of such terms in the uninsured motorist coverage provision of the insurance policy. The course of conduct of “alighting from” an automobile includes reaching the opposite side of the street safely since it is a course of conduct reasonably incident to exiting and alighting from an automobile. Crossing the street to a position of safety is within the time framework which could be reasonably expected. Kantola v. State Farm Ins., supra, at 13; Whitmire v. Nationwide Mut. Ins. Co. (1970), 254 S.C. 184, 174 S.E. 2d 391. This principle recognizes the fact that a person is not “finished” with exiting a vehicle until he or she reaches a place of safety on the side of the street or road to which he or she is proceeding.
That Brian Joins exited an automobile rather than a school bus, as in Kantola, supra, is an immaterial factual difference and both cases should require application of the same standard of liability.
*401In construing uninsured motorist provisions of automobile insurance policies which provide coverage to persons “occupying” insured vehicles, the determination of whether a vehicle was occupied by the claimant at the time of an accident should take into account the immediate relationship the claimant had to the vehicle, within a reasonable geographic area. Robson v. Lightning Rod Mut. Ins. Co., supra, at 264. Here the passenger, Brian Joins, was within a reasonable geographic area of the vehicle from which he had exited and therefore was in the process of “alighting from” it. “Language in a contract of insurance reasonably susceptible of more than one meaning will be construed liberally in favor of the insured and strictly against the insurer.” Buckeye Union Ins. Co. v. Price (1974), 39 Ohio St. 2d 95 [68 O.O.2d 56], syllabus.
Accordingly, the judgment of the court of appeals is reversed, and this court finds that plaintiff-appellant falls within the definition of “occupying” under the Bonner insurance policy, and the cause is remanded to the common pleas court for further proceedings consistent with this opinion.

Judgment reversed and cause remanded.

Celebrezze, C.J., Sweeney and Douglas, JJ., concur.
Locher, Holmes and Wright, JJ., dissent.